Title: To Alexander Hamilton from William Thompson, 13 August 1799
From: Thompson, William
To: Hamilton, Alexander


          
            Dear Sir.
            Goshen 13th. August 1799
          
          While absent last Winter at the Legislature My elder Son Wm. Maurice Thompson (without my knowledge) made application for an Appointment in the Troops now raising in the United States He relied principally on Col. Fish to recommend him with whom he was well acquainted And who had reviewed him sundry Times while Adjutant General as Lieutenant of a Company of Artillery And afterwards as first Lieut. of a Company of Horse It seems last Spring when the Appointments took place My second Son Thomas (who had made no application) received the Appointment of first Lieut. He conceived it a mistake that the appointmt. must have been intended for his Brother Accordingly wrote to have the mistake rectified but before his Letters were received the President and Senate had  seperated and nothing could be done In this situation the matter remained till called upon to declare his acceptance or refusal of the appointment This much increased his imbarresment he considered the appointment in equity his brothers he knew his anxiety to go into the Army that his refusal would be a matter of exultation among our Democrats Upon the whole he came to the determination of accepting in confidence that the state of his Brothers case would have its due weight with Goverment And on my promissing him to write to you stating the above facts and requesting your interest in endeavouring to obtain for his Brother an Appointment of at least equal Rank with his own—In compliance therefore with his request and knowing the anxiety my elder Son has to go into the service and the propensity I feel to give every countenance to the defence of our injured Country has induced me to take the liberty of asking your interest in behalf of my elder Son He is about 27 years of age has been bred to the Mercantile business is a good Clerk has ever discovered a taste for the military When quite young was appointed a Lieut. of a Company of Artillery which he was very instrumental in raising About three years Ago he and young Wickham raised a Company of Horse of which he is now first Lieut. For further information I refer you to Col. Fish and Adjutant Genl. Van Horne who have both reviewed him Should he be considered worthy  the more genteel the appointment the greater would be the favour conferred on your sincere friend And affectionate Huml. Servt.
          
            W. Thompson
          
        